MEMORANDUM**
Larry Darnel Anderson appeals his 155-month sentence, imposed following our limited remand in his prior appeal, No. 00-50094, for armed bank robbery, in violation of 18 U.S.C. § 2113(a) & (d), and brandishing a firearm in conjunction with a crime of violence, in violation of 18 U.S.C. § 924(c). Anderson’s attorney has filed a brief and a motion to withdraw as counsel of record pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Anderson has filed a pro se supplemental brief.
Our review of the Anders and pro se briefs, and our independent review of the record under Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), disclose no issues requiring further review. Accordingly, counsel’s motion to withdraw is GRANTED and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *484courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.